 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   BRYAN HARVEY HOLLOWAY,               Case No. CV 17-7145 SVW (SS)

12                      Petitioner,       ORDER ACCEPTING FINDINGS,

13          v.                            CONCLUSIONS AND RECOMMENDATIONS

14   KELLY SANTORO, Warden,               OF UNITED STATES MAGISTRATE

15                      Respondent.       JUDGE

16

17

18          The Court has reviewed the Petition, Respondent’s “Motion to

19   Vacate Order Requiring Response,” which the Court construes as a

20   Motion to Dismiss the Petition, Petitioner’s Opposition, all the

21   records and files herein, and the Report and Recommendation of the

22   United States Magistrate Judge.     The time for filing Objections to

23   the Report and Recommendation has passed and no Objections have

24   been   received.     Accordingly,   the   Court   accepts   the   findings,

25   conclusions and recommendations of the Magistrate Judge.

26

27          IT IS ORDERED that Respondent’s Motion is granted to the

28   extent that it seeks dismissal of this action.          The Petition is
 1   denied as successive and Judgment shall be entered dismissing this
 2   action without prejudice.
 3

 4         IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on counsel for Petitioner and on
 6   counsel for Respondent.
 7

 8         LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   DATED: July 15, 2019
11                                        STEPHEN V. WILSON
                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
